35 So. 3d 72 (2010)
Nathaniel BROWN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0578.
District Court of Appeal of Florida, First District.
May 7, 2010.
Nathaniel Brown, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
Prior report: 2006 WL 2441003.
PER CURIAM.
This petition alleging ineffective assistance of appellate counsel is hereby denied.
*73 The petition herein is the latest of Brown's repeated pro se attempts challenging his 2005 conviction in Duval County. None of Brown's filings have been found to have any merit, although this court's conscientious review of those filings has consumed an inordinate amount of our limited judicial resources.
This is the sixth petition alleging ineffective assistance of appellate counsel to challenge the performance of counsel in case number 1D05-4533. A timely petition alleging ineffective assistance of appellate counsel was denied on the merits in case number 1D07-4714. Three untimely petitions alleging ineffective assistance of appellate counsel were denied in case numbers 1D09-2526, 1D09-3459 and 1D09-5208. Most recently, a petition alleging ineffective assistance of appellate counsel in case number 1D10-0086 was denied as untimely; however, this court also conducted a review on the merits of all the claims raised, including the three claims asserted in the present petition, and found no basis for relief.
In addition, Brown has unsuccessfully sought other relief challenging his 2005 Duval County conviction. A petition for writ of habeas corpus was denied in case number 1D06-3382. Two appeals from the summary denials of rule 3.850 motions have been affirmed in case numbers 1D07-5726 and 1D08-0423. Recently, two post-conviction appeals were affirmed in case numbers 1D09-6237 (summary denial of a rule 3.800 motion) and 1D09-6238 (summary denial of a rule 3.850 motion).
Based on this litigation history, Brown was directed to show cause why sanctions should not be imposed against him, including a prohibition against any future appeals or petitions challenging the 2005 Duval County judgment and sentence, unless Brown is represented by an attorney in good standing with The Florida Bar.
Having considered the response to the show cause order, we conclude that Brown has failed to show good cause why sanctions limiting his right to appear pro se should not be imposed. Accordingly, the clerk of this court is directed to reject for filing any future appeals, petitions, motions, pleadings or other filings submitted by Nathaniel J. Brown which challenge the judgment and sentence in Duval County Circuit Court case number 16-2005-CF-001831, unless signed by a member in good standing of The Florida Bar.
WOLF, WEBSTER, and THOMAS, JJ., concur.